*351The opinion of the court was delivered by
Redfield, J.
It is settled law, that the admissions of the under sheriff are competent to be given in evidence in an action against the sheriff, for the default of such under sheriff. And we do not think it requisite, that such admissions should be proved by the person making them. This is never required in regard to the admissions of an agent. If it were so, the admissions of the wife, while transacting the business of the husband, could never be proved. Among other reasons, which will readily occur, the fact, that the sheriff’s deputy might not choose to testify, and, if he did, might not recollect the admissions, or not to the full extent, are sufficient grounds to determine the court, in not requiring the proof to come exclusively from the deputy himself, even when he is a witness, called by the party entitled to prove the admissions, and might be examined to that point.
The other declarations of Pratt seem to have been offered on the side of Pratt’s interest, and therefore clearly were not competent to disprove those, which he had made at another time against his interest.
Judgment affirmed.